In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-16-00257-CV


                            SANDRA KELLEY, APPELLANT

                                            V.

                    FIRST BANK & TRUST COMPANY, APPELLEE

                             On Appeal from the County Court
                                     Hill County, Texas
                Trial Court No. 53,205, Honorable Justin W. Lewis, Presiding

                                  September 15, 2016

                            MEMORANDUM OPINION
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant, Sandra Kelley, appearing pro se, filed a notice of appeal on May 31,

2016. The clerk’s record was due July 22, 2016. On August 1, 2016, the district clerk

notified us that Kelley had not paid nor made arrangements to pay for the clerk’s record.

See TEX. R. APP. P. 35.3(a)(2). By letter dated August 1, 2016, we directed Kelley to

make payment arrangements acceptable to the district clerk by August 16, 2016.

Failure to do so, we advised, would result in dismissal of the appeal for want of

prosecution. See TEX. R. APP. P. 37.3(b).
       To date, Kelley has not made payment arrangements for the clerk’s record nor

has she filed any response to the Court’s letter. The appeal is therefore dismissed for

want of prosecution, Kelley’s failure to comply with requirements of the Appellate Rules,

and Kelley’s failure to comply with this Court’s order. TEX. R. APP. P. 37.3(b); 42.3(b),

(c).


                                                             Per Curiam




                                            2